DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 10-12, 21-23 together with the newly added claims 30-44, in the reply filed on September 30, 2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 21-23 and 30-44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDaniel et al (US 2005/0239641).
McDaniel’s Runs # 3, 5, 9, 14, 15, 17, 19, 23, and 28 listed in Tables 4-5 disclose various ethylene/hexene copolymer prepared in the presence of a sulfated supported chromium catalyst which meet Mw, Mn, Mw/Mn, Mz and Mz/Mw limitations of the instant claims.  Based on the molecular weight distribution curves disclosed in Figs. 6-8, the fractions of Mw greater than 1,000,000 and Mw of less than 1000 can be measured, and those limitations are expected to inherently meet the limitations of the instant claims.

    PNG
    media_image1.png
    448
    796
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    556
    878
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    601
    876
    media_image3.png
    Greyscale


	Even if the claimed properties are not inherent in the polymers of the prior art examples, it would still have been obvious to a skilled artisan to arrive at the claimed subject matter by adjusting the amount sulfate and polymerization temperature.  
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.


Claims 10-12, 21-23 and 30-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrman et al. (US 2005/0085600).
Ehrman teaches various bimodal ethylene copolymer compositions, and Ehrman’s ethylene copolymer compositions of Examples 1-4 disclosed in Table 1 and Figs. 1-3 anticipate the instant claims.  

    PNG
    media_image4.png
    367
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    643
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    414
    643
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    439
    688
    media_image7.png
    Greyscale

Noted, Mp and the fractions of Mw greater than 1,000,000 and Mw of less than 1000 can be obtained by from the molecular weight distribution curves of Figs. 1-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763